           Case 4:14-cv-40086-TSH Document 237 Filed 03/25/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


Capital Specialty Insurance Corporation,
                            Plaintiff,

                  v.                                             CIVIL ACTION NO. 14-40086-TSH


Kailee Higgins,
                           Defendant,


                                                    JUDGMENT

Hillman, D.J.


         Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury has
         rendered its verdict.

X        Decision by the Court. This action came before the Court. The issues have been heard and a decision has
         been rendered.

         IT IS ORDERED AND ADJUDGED: in accordance with the Court’s Findings of Fact and
         Rulings of Law dated 3/25/19, that judgment be entered in favor of the Defendant, Plaintiff
         in Counterclaim, Kailee Higgins against the Plaintiff, defendant in Counterclaim, Capital
         Specialty Insurance Corporation, in the amount of $5,400,000.00 plus pre-judgement
         interest in the amount of $3,081,600.00.




                                                             ROBERT FARRELL, CLERK OF COURT

Dated: 3/25/19                                               /S/ Martin Castles
                                                             ( By ) Deputy Clerk
